Guerry, J.,
concurring specially. I concur in the result reached by the majority of the court, but not in all that is said in the opinion. Two of the tax fi. fas. are of older date than the bill of sale of the plaintiff in error, and under common-law principles would be entitled to take the money as against a claimant under a junior lien. The prorating of taxes under the act of 1931 (Ga. L. 1931, p. 122), in my opinion, does not mean that liens of tax fi. fas. already in existence may be subjected to prorating as to a lien created subsequently to the creation of the tax fi. fa. The mortgagee or vendee buj^s the property with knowledge that such lien is in existence, and can not obtain a better title than his mortgagor or grantor holds. The act of 1931 does not mean to place the State, in the collection of its taxes, to greater trouble or more disadvantage than an ordinary lienholder.
The act of 1931 referred to above states also that the “owner or the holder of any equity, lien, or interest in or on the property that has been returned or assessed with other property for taxes shall be allowed to pay the taxes assessed against any one or more pieces of the property of which he is the owner, or the holder of an in*468terest or equity therein or lien thereon, (a) when listed separately by the owner or assessor on the tax return or digest according to the valuation shown by said return or assessment [italics mine]; (b) when not listed separately on the tax return or digest by the owner or assessor, by paying the proportionate part of the taxes represented by such property according to the valuation in the return or assessment; that is to say, such proportionate part of all of such taxes represented by such return or assessment as the value of such separate piece of property (upon which payment is being made) bears to all of the said property in such return or assessment.”
The record in this case is entirely silent as to any value of the property contained in the bill of sale, and is entirely silent as to any proportionate value of the property in the bill of sale and the entire value listed in the return or assessment. The court would be unable to prorate taxes without having evidence by which it could determine what proportion the value of a separate piece of property upon which a lien is held bears to all the property in such return or assessment. The burden of showing the amount or proportionate part of the value of the property is upon the person asserting the right to such benefit. Under these principles I am of the opinion that the court did not err in directing the application of the fund in court to the payment of the tax fi. fa.